Case: 17-11488         Document: 00514980074   Page: 1   Date Filed: 06/03/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                        June 3, 2019
                                     No. 17-11488
                                                                        Lyle W. Cayce
                                                                             Clerk
In the Matter of: LIFE PARTNERS HOLDINGS, INCORPORATED

                  Debtor.
---------------------

LIFE PARTNERS CREDITORS' TRUST; ALAN M. JACOBS, As Trustee for
the Creditors' Trust,

               Appellants,

v.

AMERICAN SAFE RETIREMENTS, L.L.C.; JOE BARKATE, doing business
as MTLRC, L.L.C.; RICH DEPAOLO; FRANK W. BICE; THE RETIREMENT
AND INVESTMENT COUNCIL; TOLLESON HOLDINGS, L.L.C.;
TOLLESON INVESTMENTS, L.L.C.; WILLIAM M. TOLLESON;
ABUNDANT INCOME, L.L.C.; ALPHA ; OMEGA GLOBAL RISK
MANAGEMENT, L.P.; AO GLOBAL, L.L.C.; ASR ALTERNATIVE
INVESTMENTS, L.P.; BG;S MANAGEMENT CONSULTANTS; ARGENTUS
SECURITIES, L.L.C., formerly known as Summit Alliance Securities, L.L.C.;
BG;S CONSULTANTS; BG;S; BRIAN HARPER; CURTIS M. COLE;
DEWITT ; DUNN, L.L.C.; FIDELITY HOLDINGS, INCORPORATED; HANS
P. REINHART; IRISH EAST INDIA COMPANY; JAMES SUNDELIUS;
LAKESIDE EQUITY PARTNERS, INCORPORATED; LONGVIEW
CAPITAL GROUP; MATTHEW PRICE; NEW ASSET ADVISORS, L.L.C.;
NEW ASSET ALTERNATIVES, L.L.C.; PETRA WORLD WIDE,
INCORPORATED; PROVIDING PROFIT; RSG, L.L.C.; RUSSELL HAGAN;
SECONDARY MARKETS, L.L.C.; STEADFAST ENDEAVORS, L.L.C.;
SUMMIT ALLIANCE SETTLEMENT COMPANY, L.L.C.; TIM HARPER;
INTER CONSULTING GROUP, L.L.C.,

               Appellees.
     Case: 17-11488       Document: 00514980074          Page: 2     Date Filed: 06/03/2019



                                       No. 17-11488


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-299


Before ELROD, HIGGINSON, and ENGELHARDT, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:*
       This case is one of five related adversary proceedings arising out of the
Chapter 11 bankruptcies of Life Partners Holdings, Inc.; Life Partners, Inc.
(LPI); and LPI Financial Services (collectively, the “LP Entities”), in which the
Life Partners Creditors’ Trust asserts claims against various groups of LP
Entities Licensees.        We described the factual background and relevant
procedural history in our recent opinion in Life Partners Creditors’ Trust v.
Cowley, No. 17-11477 (5th Cir. May 31, 2019). The arguments before the court
in this case are substantially the same as those in Cowley, and the live
pleadings are parallel in all important respects. Accordingly, we AFFIRM the
district court’s judgment of dismissal as to Counts 5, 8, 11, and 12. However,
we REVERSE the dismissal of Counts 1–4, 1 6, 9, and 10 and REMAND them
for further proceedings consistent with this opinion.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 As in Cowley, we affirm the district court’s dismissal of Count 2 only as to transfers
from Life Partners Holdings that occurred before January 20, 2011, and transfers from LPI
and LPI Financial Services that occurred before May 19, 2011. We also affirm the district
court’s dismissal of Counts 3 and 4 only as to transfers made by Life Partners Holdings before
January 20, 2013, and transfers made by LPI and LPI Financial Services before May 19,
2013.

                                              2